internal_revenue_service department of the treasury index nos washington d c person to contact telephone number rafer reply to cc dom fi p plr-108830-99 date aug legend fund trust state x adviser accounting firm date date date date date date this responds to a letter dated may correspondence submitted on behalf of fund its election under sec_851 treated as a regulated_investment_company ric beginning with its initial taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations of the internal_revenue_code to be fund requests that and subsequent plr-108830-99 facts fund is a separate series of trust fund commenced operations on date trust was organized as a state x business_trust and is registered as an open-end management investment_company under the investment_company act of as amended u s c sec_80a-let seq accounting for tax and financial_accounting purposes and has an october year-end fund uses the accrual_method of fund's first taxable_year of operation was the taxable_year ended date intended to qualify it as a ric under subchapter_m of the code fund at all times has operated in a manner fund has a board_of directors and officers but no fund has engaged adviser to provide fund with overall employees investment advisory and other services as well as office facilities and personnel necessary to administer fund services include the performance of certain accounting functions for which adviser directly employs experienced mutual_fund accounting professionals to perform such services retains accounting firm to prepare tax returns and to be its independent auditor accounting firm is responsible for the preparation and review of fund's federal state and local_tax returns including extension requests and any applicable elections returns and extension requests and arranging for execution and timely filing of those returns and extension requests adviser is responsible for reviewing fund's tax fund directly these for the taxable_year ended date fund neither declared nor paid any dividends because it incurred a net investment loss and a net_capital_loss financial statements and operations fund intended to make a timely election under sec_851 ric income_tax return due on date of the code to be taxed as this election should have been made on fund's federal consistent with fund's prospectuses a accounting firm prepared a federal_income_tax extension request for fund and on date sent it via courier to adviser internal restructuring and the implementation of system complicated by the fact that a key member of adviser's financial department was on extended sick leave strained adviser's ability to perform certain functions consequently adviser inadvertently failed to file fund's federal_income_tax extension request by date an inquiry by an employee of accounting firm led to the discovery that the extension request had not been filed failure to timely file the extension request accounting firm immediately commenced preparation of the form 1120-ric for fund the return was filed on date upon discovering the on date a new accounting plr-108830-99 law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to be a ric on its federal_income_tax return for the taxable_year or has made an election for a previous taxable_year sec_1_851-2 of the income_tax regulations provides that the taxpayer shall make its election to be treated as a ric by computing taxable_income as a ric on its federal_income_tax return for the first taxable_year for which the election is applicable sec_301_9100-1 of the procedure and administration that the commissioner has regulations provides in part discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e and i g h an election sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the accordingly fund will be granting of relief under sec_301_9100-3 treated as having made a timely election under sec_851 of the code on its federal_income_tax return filed for the tax_year that ended date plr-108830-99 no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money the district director's office will determine fund's tax_liability for the year involved office determines that fund's liability is lower will determine the federal_income_tax effect upon audit of the federal_income_tax returns involved if the district director's that office of the code this ruling is limited to the timeliness of fund's election this ruling does not relieve fund under sec_851 from any penalty that it may owe as a result of its failure_to_file its federal_income_tax return on time specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund fund qualifies as a ric that is taxable under subchapter_m part of the code in particular no opinion is expressed or implied whether except as this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours kom bx taut assistant chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
